Exhibit 10.2

THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE
SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED
OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933 AND ANY APPLICABLE STATE SECURITIES LAWS OR
EXEMPTION FROM REGISTRATION UNDER THE FOREGOING LAWS. ACCORDINGLY, THIS WARRANT
MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED WITHOUT (i) AN OPINION OF COUNSEL SATISFACTORY TO ENTEROMEDICS INC.
THAT REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933 AND ANY
APPLICABLE STATE SECURITIES LAWS, (ii) SUCH REGISTRATION OR (iii) UNLESS SOLD
PURSUANT TO RULE 144 UNDER SUCH ACT.

STOCK PURCHASE WARRANT

To Subscribe for and Purchase

Common Stock of

ENTEROMEDICS INC.

THIS CERTIFIES THAT, for value received,                     , or its registered
assigns, (herein referred to as the “Purchaser” or “holder”), is entitled to
subscribe for and purchase from EnteroMedics Inc. (herein called the “Company”),
a corporation organized and existing under the laws of the State of Delaware, at
the exercise price specified in the Agreement [(subject to adjustment as noted
below)],                      (                     )1 fully paid and
nonassessable shares (“Shares”) of common stock (herein the “Common Stock”)
(subject to the limitation in Section 2(b) and to adjustment as noted below).
This Warrant may only be exercised during the Exercise Period specified herein.
This Warrant has been issued pursuant to a Securities Purchase Agreement, dated
as of September 29, 2010 (the “Agreement”), between the Purchaser and the
Company.

The warrant exercise price (subject to adjustment as noted below) shall be
$2.152 per Share (the “Warrant Purchase Price”).

This Warrant is subject to the following provisions, terms and conditions:

1. The Warrant exercise period (the “Exercise Period”) for this Warrant shall
begin on the later to occur of (a) the date that is 181 days from the date of
the issuance of this Warrant and (b) the date on which the Equity Offering
commences (as defined in the Agreement), and shall end on the fifth anniversary
of the date on which the Exercise Period begins. In the event of an Equity
Offering, the Company shall notify the Purchaser at least 20 days prior to the
consummation of such Equity Offering.

 

1

Equal to number of Series A Non–Voting Convertible Preferred shares purchased by
Purchaser.

2

Equal to 125% of the original purchase price paid for Series A Non–Voting
Convertible Preferred.



--------------------------------------------------------------------------------

2. The rights represented by this Warrant may be exercised by the holder hereof
as follows:

(a) The rights represented by this Warrant may be exercised by the holder
hereof, in whole or in part, by written notice of exercise delivered to the
Company and by the surrender of this Warrant (properly endorsed if required) at
the principal office of the Company and upon payment to it by check of the
Warrant Purchase Price for such Shares. The Company agrees that the Shares so
purchased shall be and are deemed to be issued to the holder hereof as the
record owner of such Shares as of the close of business on the date on which
this Warrant shall have been surrendered and payment made for such Shares as
aforesaid. Subject to the provisions of the next succeeding paragraph, within 10
business days after the rights represented by this Warrant shall have been
exercised the Company shall cause its transfer agent to issue the Shares of
stock so purchased to Purchaser in book–entry format and deliver evidence of
such issuance to Purchaser, and, unless this Warrant has expired, a new Warrant
representing the number of Shares, if any, with respect to which this Warrant
shall not then have been exercised shall also be delivered to the holder hereof
within such time.

(b) Notwithstanding any other provision in this Warrant, no holder shall be
permitted to exercise this Warrant for an amount of Common Stock that would
result in such holder owning more than 19.99% of the Company’s Common Stock
outstanding after such exericise.

3. The Company represents and warrants that this Warrant has been duly
authorized by all necessary corporate action, has been duly executed and
delivered and is a legal and binding obligation of the Company, enforceable
against the Company in accordance with the terms of this Warrant, except to the
extent (i) such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and (ii) such enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law). The Company
covenants and agrees that all Shares which may be issued upon the exercise of
the rights represented by this Warrant according to the terms hereof or
represented by the Common Stock will, upon issuance and payment therefor, be
duly authorized and issued, fully paid and nonassessable. The Company further
covenants and agrees that during the period within which the rights represented
by this Warrant may be exercised, the Company will at all times have authorized,
and reserved for the purpose of issue or transfer upon exercise of the
subscription rights evidenced by this Warrant, a sufficient number of shares of
its Common Stock to provide for the exercise of the rights represented by this
Warrant, free from preemptive rights or other actual contingent purchase rights
other than those held by a holder of this Warrant (as a result of holding this
Warrant).

4. The Company will pay any documentary stamp taxes attributable to the issuance
of Shares of Common Stock upon the exercise of this Warrant; provided, however,
that the Company shall not be required to pay any tax which may be payable in
respect of any transfer

 

2



--------------------------------------------------------------------------------

involved in the registration of any certificates for Warrants, or shares of
Common Stock issued upon exercise of this Warrant, in a name other than that of
the Purchaser. The Purchaser shall be responsible for all other tax liability
that may arise as a result of holding or transferring this Warrant or receiving
Shares of Common Stock upon exercise hereof.

5. The above provisions are, however, subject to the following:

(a) The Warrant Purchase Price shall, from and after the date of issuance of
this Warrant, be subject to adjustment from time to time as hereinafter
provided. Upon each adjustment of the Warrant Purchase Price, the holder of this
Warrant shall thereafter be entitled to purchase, at the Warrant Purchase Price
resulting from such adjustment, the number of Shares obtained by multiplying the
Warrant Purchase Price in effect immediately prior to such adjustment by the
number of Shares purchasable pursuant hereto immediately prior to such
adjustment and dividing the product thereof by the warrant purchase price
resulting from such adjustment.

(b) In case the Company shall (i) declare a dividend upon the Common Stock
payable in Common Stock (other than a dividend declared to effect a subdivision
of the outstanding shares of Common Stock, as described in subparagraph (c)
below) or any obligations or any shares of stock of the Company which are
convertible into or exchangeable for Common Stock (such obligations or shares of
stock being hereinafter referred to as “Convertible Securities”), or in any
rights or options to purchase any Common Stock or Convertible Securities, or
(ii) declare any other dividend or make any other distribution upon the Common
Stock payable otherwise than out of earnings or earned surplus, then thereafter
the holder of this Warrant upon the exercise hereof will be entitled to receive
the number of shares of Common Stock to which such holder shall be entitled upon
such exercise, and, in addition and without further payment therefor, such
number of shares of Common Stock, such that upon exercise hereof, such holder
would receive such number of shares of Common Stock as a result of each dividend
described in clause (i) above and each dividend or distribution described in
clause (ii) above which such holder would have received by way of any such
dividend or distribution if continuously since the record date for any such
dividend or distribution such holder (i) had been the record holder of the
number of shares of Common Stock then received, and (ii) had retained all
dividends or distributions in stock or securities (including Common Stock or
Convertible Securities, or in any rights or options to purchase any Common Stock
or Convertible Securities) payable in respect of such Common Stock or in respect
of any stock or securities paid as dividends or distributions and originating
directly or indirectly from such Common Stock. For the purposes of the
foregoing, a dividend or distribution other than in cash shall be considered
payable out of earnings or surplus only to the extent that such earnings or
surplus are charged an amount equal to the fair value of such dividend as
determined by the Board of Directors of the Company.

(c) In case the Company shall at any time subdivide its outstanding shares of
Common Stock into a greater number of shares, the Warrant Purchase Price in
effect immediately prior to such subdivision shall be proportionately reduced,
and conversely, in case the outstanding shares of Common Stock of the Company
shall be combined into a smaller number of shares, the Warrant Purchase Price in
effect immediately prior to such combination shall be proportionately increased.

 

3



--------------------------------------------------------------------------------

(d) If any capital reorganization or reclassification of the capital stock of
the Company, shall be effected in such a way that holders of Common Stock shall
be entitled to receive stock or securities with respect to or in exchange for
Common Stock, then, as a condition of such reorganization, reclassification or
consolidation, lawful and adequate provision shall be made whereby the holder
hereof shall thereafter have the right to purchase and receive, upon the basis
and upon the terms and conditions specified in this Warrant and in lieu of the
Shares of the Common Stock of the Company immediately theretofore purchasable
and receivable upon the exercise of the rights represented hereby, such shares
of stock or securities as may be issued or payable with respect to or in
exchange for a number of outstanding shares of such Common Stock equal to the
number of shares of such stock immediately theretofore purchasable and
receivable upon the exercise of the rights represented hereby had such
reorganization, reclassification or consolidation not taken place, and in any
such case appropriate provision shall be made with respect to the rights and
interests of the holder of this Warrant to the end that the provisions hereof
(including without limitation provisions for adjustments of the warrant purchase
price and of the number of shares purchasable upon the exercise of this Warrant)
shall thereafter be applicable, as nearly as may be, in relation to any shares
of stock or securities thereafter deliverable upon the exercise hereof.

(e) Upon any adjustment of the Warrant Purchase Price or any adjustment of any
material terms hereof, then and in each such case an officer of the Company
shall, as soon as practicable after the occurrence of any event that requires an
adjustment or readjustment, give signed written notice thereof, by first–class
mail, postage prepaid, addressed to the registered holder of this Warrant at the
address of such holder as shown on the books of the Company, which notice shall
state the Warrant Purchase Price resulting from such adjustment, any material
change in the terms of the Warrant, and the increase or decrease, if any, in the
number of Shares purchasable at such price upon the exercise of this Warrant,
setting forth in reasonable detail the method of calculation and the facts upon
which such calculation is based.

(f) In case any time:

(i) the Company shall declare any cash dividend on its capital stock at a rate
in excess of the rate of the last cash dividend theretofore paid;

(ii) the Company shall pay any dividend payable in stock upon its capital stock
or make any distribution (other than regular cash dividends) to the holders of
its capital stock;

(iii) there shall be any capital reorganization, or reclassification of the
capital stock of the Company; or

(iv) there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company;

 

4



--------------------------------------------------------------------------------

then, in any one or more of said cases, the Company shall give written notice,
by first–class mail, postage prepaid, addressed to the registered holder of this
Warrant at the address of such holder as shown on the books of the Company, of
the date on which (A) the books of the Company shall close or a record shall be
taken for such dividend, distribution or subscription rights, or (B) such
reorganization, reclassification or consolidation, dissolution, liquidation or
winding up, or conversion or redemption shall take place, as the case may be.
Such notice shall also specify the date as of which the holders of capital stock
of record shall participate in such dividend, distribution or subscription
rights, or shall be entitled to exchange their capital stock for securities or
other property deliverable upon such reorganization, reclassification,
consolidation, dissolution, liquidation or winding up, or conversion or
redemption, as the case may be. Such written notice shall be given at least 20
days prior to the action in question and not less than 20 days prior to the
record date or the date on which the Company’s transfer books are closed in
respect thereto.

(g) If any event occurs as to which in the opinion of the Board of Directors of
the Company the other provisions of this Section 5 are not strictly applicable
or if strictly applicable would not fairly protect the purchase rights of the
holder of this Warrant or of Common Stock in accordance with the essential
intent and principles of such provisions, then the Board of Directors shall make
an adjustment in the application of such provisions, in accordance with such
essential intent and principles, so as to protect such purchase rights as
aforesaid.

6. This Warrant shall not entitle the holder hereof to any voting rights or
other rights as a stockholder of the Company.

7. The holder of this Warrant, by acceptance hereof, agrees to give written
notice to the Company before transferring this Warrant or transferring any
Common Stock issuable or issued upon the exercise hereof of such holder’s
intention to do so, describing briefly the manner of any proposed transfer of
this Warrant or such holder’s intention as to the disposition to be made of
shares of Common Stock issuable or issued upon the exercise hereof. Such holder
shall also provide the Company with an opinion of counsel satisfactory to the
Company to the effect that the proposed transfer of this Warrant or disposition
of shares may be effected without registration or qualification (under any
Federal or State law) of this Warrant or the shares of Common Stock issuable or
issued upon the exercise hereof. Upon receipt of such written notice and opinion
by the Company, such holder shall be entitled to transfer this Warrant, or to
exercise this Warrant in accordance with its terms and dispose of the shares
received upon such exercise or to dispose of shares of Common Stock received
upon the previous exercise of this Warrant, all in accordance with the terms of
the notice delivered by such holder to the Company, provided that an appropriate
legend respecting the aforesaid restrictions on transfer and disposition may be
endorsed on this Warrant or the certificates for such shares.

8. Subject to the provisions of paragraph 7 hereof, this Warrant and all rights
hereunder are transferable, in whole or in part, at the principal office of the
Company by the holder hereof in person or by duly authorized attorney, upon
surrender of this Warrant properly endorsed. Each taker and holder of this
Warrant, by taking or holding the same, consents and

 

5



--------------------------------------------------------------------------------

agrees that the bearer of this Warrant, when endorsed, may be treated by the
Company and all other persons dealing with this Warrant as the absolute owner
hereof for any purpose and as the person entitled to exercise the rights
represented by this Warrant, or to the transfer hereof on the books of the
Company, any notice to the contrary notwithstanding; but until such transfer on
such books, the Company may treat the registered holder hereof as the owner for
all purposes.

9. This Warrant is exchangeable, upon the surrender hereof by the holder hereof
at the principal office of the Company, for new Warrants of like tenor
representing in the aggregate the right to subscribe for and purchase the number
of shares which may be subscribed for and purchased hereunder, each of such new
Warrants to represent the right to subscribe for and purchase such number of
shares as shall be designated by said holder hereof at the time of such
surrender.

10. The holder hereby acknowledge and agree that this Warrant constitutes a
“restricted security” under applicable U.S. federal and state securities laws
and that, pursuant to these laws, the holder must hold the Warrant (including
Shares of Common Stock issuable upon exercise hereof) indefinitely unless they
are registered with the U.S. Securities and Exchange Commission and qualified by
state authorities, or an exemption from such registration and qualification
requirements is available. The holder acknowledges that, except as set forth in
the Agreement, the Company has no obligation to register or qualify the Warrant
(including Shares of Common Stock issuable upon exercise thereof) for resale.
This Warrant and the Shares shall be imprinted with a legend in substantially
the form set forth in Section 6.3(b) of Annex A to the Securities Purchase
Agreement.

11. All questions concerning this Warrant will be governed and interpreted and
enforced in accordance with the internal law, not the law of conflicts, of the
State of Delaware.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, EnteroMedics Inc. has caused this Warrant to be signed by
its duly authorized officer and this Warrant to be dated as of the date set
forth above.

 

ENTEROMEDICS INC. By  

 

  Its  

 



--------------------------------------------------------------------------------

SUBSCRIPTION FORM

To be Executed by the Holder of this Warrant if such Holder

Desires to Exercise this Warrant in Whole or in Part

To: EnteroMedics Inc. (the “Company”)

The undersigned                                         

Please insert Social Security or other

identifying number of Subscriber:

 

 

hereby irrevocably elects to exercise the right of purchase represented by this
Warrant for, and to purchase thereunder,              shares of the Common Stock
(the “Common Stock”) provided for therein and tenders payment herewith to the
order of the Company in the amount of $            , such payment being made as
provided on the face of this Warrant.

The undersigned requests that certificates for such shares of Common Stock be
issued as follows:

 

Name:  

 

Address:  

 

Deliver to:  

 

Address:  

 

and, if such number of shares of Common Stock shall not be all the shares of
Common Stock purchasable hereunder, that a new Warrant for the balance remaining
of the shares of Common Stock purchasable under this Warrant be registered in
the name of, and delivered to, the undersigned at the address stated above.

Dated:                     

 

Signature  

 

  Note: The signature on this Subscription Form must correspond with the name as
written upon the face of this Warrant in every particular, without alteration or
enlargement or any change whatever.



--------------------------------------------------------------------------------

FORM OF ASSIGNMENT

(To Be Signed Only Upon Assignment)

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                             this Warrant, and appoints
                             to transfer this Warrant on the books of the
Company with the full power of substitution in the premises.

Dated:                     

In the presence of:

 

 

(Signature must conform in all respects to the name of the holder as specified
on the face of this Warrant without alteration, enlargement or any change
whatsoever, and the signature must be guaranteed in the usual manner)